IN THE UNITED STATES COURT OF APPEALS
                       FOR THE FIFTH CIRCUIT



                           No. 97-60073
                         Summary Calendar



DRAGOS SPOIALA,

                                          Petitioner,

versus

IMMIGRATION AND NATURALIZATION SERVICE,

                                          Respondent.

                       - - - - - - - - - -
                 Petition for Review of an Order
               of the Board of Immigration Appeals
                      USDC No. A 72-449-629
                       - - - - - - - - - -
                         January 13, 1998
Before WIENER, BARKSDALE and EMILIO M. GARZA, Circuit Judges.

PER CURIAM:*

     Dragos Spoiala petitions this court to review the decision

of the Board of Immigration Appeals (BIA) denying his application

for asylum and withholding of deportation.   Spoiala contends that

he was denied due process of law during the hearing on the asylum

application and that he established a well-founded fear of

persecution based on his political and religious views.   We have

reviewed the record, the BIA’s decision, and the briefs and

     *
        Pursuant to 5TH CIR. R. 47.5, the court has determined
that this opinion should not be published and is not precedent
except under the limited circumstances set forth in 5TH CIR.
R. 47.5.4.
                           No. 97-60073
                                -2-

determine that the evidence does not compel reversal of the BIA’s

determination.   Chun v. INS, 40 F.3d 76, 78 (5th Cir. 1994).

     PETITION DENIED.